Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez Stark et al (2013/0114869).
The device as claimed is disclosed by Hernandez Stark with a measuring board 1, comprising a main body having a foldable structure [0029] (sheet of paper), the main body comprising: a placement part 1 on which a person to be measured places one’s foot and that includes a measurement marker 5; a wall part 7 provided adjacent to the placement part and configured to position a heel of the foot during measurement (figure 2); and a supporting structure 9 that supports the wall part.
With respect to claim 2 Hernandez Stark discloses the measurement marker 5 is a scale used to measure a length of the foot.
With respect to claim 3 Hernandez Stark discloses the measuring board is used to measure a foot shape by means of an image capturing device 11, and the measurement marker 5 is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement.
With respect to claim 4 Hernandez Stark discloses the placement part 1 includes a placement area on which the person to be measured places one’s foot (figure 2) and also includes a calibration area 6 provided on the outer peripheral side of the placement area, the placement area excluding the reference line is single colored, and the color of the calibration area is different from the color of the placement area (inherent to make the calibration area visible).  In addition, many measuring devices use two contrasting colors to make the scales more visible to the user.
With respect to claim 5 Hernandez Stark discloses the measurement marker 5 includes a reference marker 6 that provides a reference size for foot shape measurement, and the reference marker is provided in the calibration area.
With respect to claim 6 Hernandez Stark discloses the measurement marker includes a distortion correction marker 6 for foot shape measurement, used to correct distortion in an image captured by the image capturing device, and the distortion correction marker is provided in the calibration area.
With respect to claim 7 Hernandez Stark discloses the main body is made of paper [0029].
With respect to claim 8 Hernandez Stark discloses a reinforcement structure 9 that reinforces the wall part.
With respect to claim 10 Hernandez Stark discloses a measuring board 1 comprising a main body 1 having a foldable structure [0029] (paper), the main body comprising a placement part 1 on which the person to be measured places one’s foot (figure 2) and that includes a measurement marker 5, a wall part 7 provided adjacent to the placement part and configured to position a heel of the foot during measurement (figure 3), and a supporting structure 9 that supports the wall part; and a foot shape data creating unit 12 that generates, based on image data of an image captured by an information processing terminal after the foot is placed on the placement part by means of the wall part and also based on a learned model stored in a data storage unit, foot shape data for the foot of which an image has been captured.
With respect to claim 11 Hernandez Stark discloses the foot shape data creating unit is provided in a server 12 (to the left of the keyboard and monitor) provided separately from the information processing terminal (keyboard and monitor), and the server receives the image data of an image captured by the information processing terminal, generates the foot shape data, and transmits the foot shape data to the information processing terminal. (in addition, remote servers (the cloud) are commonly used to store and process information obtained by a smart phone which are commonly used today to obtain information via camera).
With respect to claim 18 Hernandez Stark discloses the main body is made of paper [0029]; the measuring board further comprising a reinforcement structure 9 that reinforces the wall part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Stark et al (2013/0114869) in view of Kilgore et al (6,834,437).
The device as claimed is disclosed by Hernandez Stark et al as stated in the rejection recited above for claims 1-8, 10, 11, and 18, but lack the placement part is printed on an inner surface of a shoebox.
Kilgore et al teaches using a box with measuring indicia inside for mailing to a customer (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a box (shoebox) in Hernandez Stark et al as taught by Kilgore to mail the measuring device to the customer.
With respect to claim 12 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measurement marker is a scale used to measure a length of the foot; and wherein the placement part is printed on an inner surface of a shoebox.  The base reference of Hernandez Stark et al discloses printing the scale on paper and Kilgore et al teaches using a box to mail the measurement device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print the measuring device on the (paper) as in Hernandez Stark et al of the shoebox as taught by Kilgore to mail the measuring device of the combination of Hernandez Stark et al in view of Kilgore et al.
With respect to claim 13 the combination of Hernandez Stark et al in view of Kilgore et al discloses wherein the measuring board is used to measure a foot shape by means of an image capturing device 11 (Hernandez Stark et al), the measurement marker is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement (Hernandez Stark et al); and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 14 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measuring board 1 (Hernandez Stark et al) is used to measure a foot shape by means of an image capturing device 11 (Hernandez Stark et al), the measurement marker 5 (Hernandez Stark et al) is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement; wherein the placement part includes a placement area on which the person to be measured places one’s foot and also includes a calibration area 6 (Hernandez Stark et al) provided on the outer peripheral side of the placement area, the placement area excluding the reference line is single colored, the color of the calibration area is different from the color of the placement area (inherent to see the calibration area); the measuring board further comprising a reinforcement structure 9 (Hernandez Stark et al) that reinforces the wall part; and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 15 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measuring board is used to measure a foot shape by means of an image capturing device 11 (Hernandez Stark et al), the measurement marker is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement; wherein the placement part includes a placement area on which the person to be measured places one’s foot and also includes a calibration area 6 (Hernandez Stark et al) provided on the outer peripheral side of the placement area, the placement area excluding the reference line is single colored, the color of the calibration area is different from the color of the placement area; and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 16 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measuring board is used to measure a foot shape by means of an image capturing device 11 (Hernandez Stark et al), the measurement marker is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement; wherein the placement part includes a placement area on which the person to be measured places one’s foot and also includes a calibration area 6 (Hernandez Stark et al) provided on the outer peripheral side of the placement area, the placement area excluding the reference line is single colored, the color of the calibration area is different from the color of the placement area; wherein the measurement marker includes a reference marker that provides a reference size for foot shape measurement, and the reference marker is provided in the calibration area; and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 17 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measuring board is used to measure a foot shape by means of an image capturing device 11 (Hernandez Stark et al), the measurement marker is a reference line extending in a longitudinal direction of the measuring board and indicating a reference position of the foot during measurement; wherein the placement part includes a placement area on which the person to be measured places one’s foot and also includes a calibration area 6 (Hernandez Stark et al) provided on the outer peripheral side of the placement area, the placement area excluding the reference line is single colored, the color of the calibration area is different from the color of the placement area; wherein the measurement marker includes a distortion correction marker 6 (Hernandez Stark et al) for foot shape measurement, used to correct distortion in an image captured by the image capturing device, and the distortion correction marker is provided in the calibration area; and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 19 the combination of Hernandez Stark et al in view of Kilgore et al discloses the measuring board further comprising a reinforcement structure 9 (Hernandez Stark et al) that reinforces the wall part; and wherein the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).
With respect to claim 20 the combination of Hernandez Stark et al in view of Kilgore et al discloses the placement part is printed on an inner surface of a shoebox (as stated above as being taught by Kilgore et al).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855